Citation Nr: 9906453	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  95-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for thoracolumbar pain.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
convulsive disorder, petit or grand mal, with episodic 
dysfunction of right side of body.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1974.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in March 1996.  That decision denied the 
veteran's claims of entitlement to service connection for 
thoracolumbar pain and his claim to reopen the claim of 
entitlement to service connection for a convulsive seizure 
disorder.  These denials were duly appealed.

The Board notes that the veteran failed to report for a 
Travel Board hearing scheduled in October 1998 in connection 
with his claim. See 38 C.F.R. § 20.704(c) (1998).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between service 
and a current thoracolumbar disorder.

2.  In a rating decision of February 1975, the RO denied the 
claim for service connection for February 1975.

3.  The RO reopened and denied the veteran's claim for 
service connection for a seizure disorder in June 1980, 
notifying the veteran in July 1980 and December 1980.

4.  The evidence submitted since the RO's June 1980 
disallowance, when viewed in the context of all of the 
evidence of record, is new and material.

5.  A seizure disorder was first demonstrated in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
thoracolumbar pain  is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Evidence received since the RO's June 1980 disallowance 
is new and material; the claim is reopened.  38U.S.C.A. §§ 
5107, 5108, 7104, 7105(c) (West 1991 & Supp. 1998); 38C.F.R. 
§§ 3.104, 3.156(a) (1998).

3.  A seizure disorder was incurred during active service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Thoracolumbar Pain

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded. See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for thoracolumbar pain.  
The veteran has submitted competent medical evidence of a 
current disorder of the thoracolumbar spine.  At the 
September 1992 VA general medical examination, the veteran 
reported that he fell during a seizure in 1973.  The examiner 
diagnosed low back pain symptoms.  In November 1992, the VA 
orthopedic examiner diagnosed a chronic strain of the low 
back superimposed upon a first degree spondylolisthesis at 
the left of L5-S1.  The examiner noted that the 
spondylolisthesis was presumably congenital in nature.  The 
examiner further noted that the veteran allegedly began to 
have discomfort of the low back while playing football.

Review of the veteran's service medical records is negative 
for complaint, treatment, or findings of an injury to the 
veteran's low back.  In September 1973, the veteran reported 
playing flag football when he collided with another player.  
He reportedly hit his head.  Later in September 1973, the 
veteran reported being in a motor vehicle accident.  He 
reported a whiplash injury to the neck.  Shortly after that 
he was treated for cervical spasm.  This treatment was 
discontinued by October 1973.

The September and November 1992 examiners, and several other 
physicians while treating the veteran, have referenced the 
veteran's reports of back injuries during service.  However 
these are insufficient to well ground the veteran's claim.  
While the veteran is competent to report that he experienced 
back injuries during service, he is not competent to relate 
those injuries to a current disability.  Grottveit v. Brown, 
at 93.

The history reported by the veteran and recorded by medical 
professionals does not constitute competent evidence of a 
nexus between the inservice injuries and a current back 
disability.  Evidence which is simply information recorded by 
a medical examiner, not enhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the requirement imposed on a 
claimant of submitting sufficient evidence to render a claim 
well-grounded. LeShore v. Brown, 8 Vet. App. 406 (1995). ).  
Such evidence is not competent, because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Id.

Thus, the veteran has failed to provide evidence of a nexus 
between a current disability and any disease or injury that 
occurred during service.  The benefit of service connection 
for thoracolumbar pain sought on appeal is accordingly 
denied.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a). VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  The obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown,  9 Vet.App. 341, 
344 (1996).

In this case, the VA is not on notice of any known and 
existing evidence which would make the adjudicated service 
connection claim plausible.  VA, therefore, has no further 
duty under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to inform the veteran of the evidence necessary to 
submit a well-grounded claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).


New and Material Evidence for Service Connection for a
Convulsive Disorder, Petit or Grand Mal,
With Episodic Dysfunction of the Right Side of Body

Law and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for a seizure disorder.  If new 
and material evidence is presented or secured with respect to 
a claim that has been denied, the claim will be reopened, and 
the claim decided upon the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993). 

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand. 

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.  Winters v. 
West, No. 97-2180 (Feb. 17, 1999). 


Evidence of Record in June 1980

At the time of the RO's June 1980 disallowance of the 
veteran's claim to reopen, the evidence consisted of the 
veteran's service medical records and post-service VA and 
private treatment records.

Review of the veteran's service medical records reveals that 
no pertinent abnormality was noted by the examiner or 
reported by the veteran upon his entry into service.

On November 1, 1973, the veteran reported a temporary loss of 
memory following ingestion of beer and a trip to downtown 
Albuquerque.  The veteran had a memory loss from 
approximately 20:30 on the 31st to 00:30 on the 1st.  The 
veteran was found wandering about base housing and brought to 
the hospital for a check.  The veteran was diagnosed with 
amnesia of questionable etiology.  He was observed for signs 
of mental illness with no disease found.

The source of his amnesia was attempted to be determined.  
Several electro-encephalograms (EEGs) were performed.  The 
veteran reported that he was knocked out for several minutes 
in May 1973 while playing football.  He also noted that his 
mother had told him he had "fits" with foaming at the mouth 
until age 7 or 8.

Several days after the episode of amnesia, the veteran 
reported an episode of blindness and immobility lasting 
approximately five to ten minutes the night before.  The 
veteran denied any alcohol intake prior to the episode.  The 
veteran stated that he had similar episodes as a child.  The 
first EEG was mildly abnormal.  It was consistent with, but 
not diagnostic of, a convulsive tendency.

Later in May 1973, the veteran's physician noted that the 
veteran continued to have some peculiar visual and memory 
disturbances.  The doctor noted that it was possible that 
they were as a result of the veteran's mildly abnormal EEG, 
but it was not felt to be conclusive.  A therapeutic trial of 
Dilantin was provided.

By the middle of December 1973 the veteran seemed to be doing 
better.  He was having some muscular twitching; however, his 
memory lapses were somewhat less.  The doctor still did not 
know the significance of the mildly abnormal EEG, his 
medication was continued.  The EEG showed a record that was 
epileptiform, with the findings more clear-cut than those 
described on the previous tracing.

In February 1974 the veteran was reevaluated.  He was noted 
to have done well during service until Halloween 1973.  Since 
that time the veteran's performance had been inadequate, and 
he had been unable to function as a driver, which was his 
assignment.  The veteran had had some intermittent 
symptomatology consisting of dizziness, fear of loss of 
consciousness, and had had some difficulty with his memory.  
He seemed to have difficulty particularly in remembering what 
he was told to do.  Apparently he was noted by observers to 
exhibit some pallor.  The physician noted a "vague history 
of [the veteran's] having had some febrile episodes as a 
child, possibly with a convulsive element and possibly with 
treatment with anticonvulsants."

The veteran was noted to have been hospitalized for a month, 
and to have been on Dilantin, Mysoline, and Phenobarbital to 
a point of excess.  These medications had not really altered 
his overall status.  The veteran's examination had been 
repeatedly normal and the veteran's multiple EEG's were noted 
to have shown on various occasions, some asymmetrical slowing 
from left temporal leads, but no epileptiform changes were 
ever documented.

The doctor concluded that the veteran was obviously 
inadequate for continued service.  The doctor noted that the 
question was whether the veteran had any seizure component.  
The doctor recommended withdrawing the veteran from all 
medication and that he be provided with a repeat EEG 
following inebriation.  The doctor thought that it was most 
likely that the veteran was a poorly endowed young man who, 
associated with his intellectual limitations, had some 
nonspecific EEG changes.

The results of the recommended EEG were consistent with the 
prior EEGs in that they were consistent with but not 
diagnostic of a seizure disorder.

On the veteran's April 1974 discharge examination, he was 
noted to have had periods of dizziness that were evaluated in 
February 1974.  The veteran was noted to have had some 
nonspecific EEG changes, but not enough to be significant 
according to the examining doctor.

VA afforded the veteran a neurosurgical examination in 
December 1974.  He complained that he shook a lot, was 
nervous a lot, and had "little sharp pains" in his head and 
"all over."  The "little sharp pains" were transient 
superficial jabs of pain in his scalp that occurred daily and 
jab for hours at a time.  He had been prescribed pain pills 
with no help.  He was at times slightly dizzy with the pain.  
The complaints had "ostensibly" been going on since 
Halloween 1973.  At that time the veteran had supposedly 
drunk some "acid" (LSD) that had been placed in his drink, 
and had passed out.  The veteran reported that he was taken 
to a hospital and apparently had several more convulsions 
there.  It seemed quite clear that they were convulsions 
because the veteran reported that after coming to in the 
hospital he had bitten his tongue and he was sore and aching 
all over.  There was no history of incontinence.  He had some 
more convulsions at home in April 1974, but had none since 
that time.

The examiner noted that the veteran actually had a long 
history of epileptic convulsions starting at age 5.  He had 
had convulsions from age 5 to age 10, and then no convulsions 
until the 1973 episode.  The veteran had no other neurologic 
symptoms.  He still dreamt of the episode in the bar during 
Halloween 1973.  The dreams seemed quite real.  The veteran 
also mentioned episodes that sounded to the examiner like 
déjà vu and jamais vu.

The examiner noted that record of an EEG at VA in June 1974 
was normal; however, prior EEG's had been abnormal with some 
left temporal slow wave activity.  Reported skull and 
cervical spine X-ray examination were also normal.  The 
examiner's neurological testing was all reported as normal.  
The clinical impression was a convulsive disorder, grand mal, 
etiology unknown, by history.

The veteran was also examined by a VA psychiatrist in 
December 1974.  The veteran reported that during a crap game 
he had won about a thousand dollars.  Someone had tried to 
steal his money by putting LSD in his drink, and he had 
passed out.  He claimed that he had passed out on a 
subsequent occasion, but the examiner noted that the veteran 
was describing atypical grand mal seizures.  The veteran 
claimed that he had had seizures when he was five years old, 
but they had stopped when he was ten.  The examiner noted 
that apparently the veteran was toxic psychotic due to the 
drug intoxication, but that currently, he was not having any 
auditory hallucinations, nor had he been treated for any 
psychiatric condition.

The veteran was noted to not talk unless asked a question.  
His answers were brief but he was cooperative.  The veteran 
answered the questions coherently  His mood was neither low 
nor high.  His affect was appropriate.  There were no 
abnormal trends, delusions, hallucinations, or ideas of 
reference.  His memory was good.  He was oriented.  His 
abstract thinking was unimpaired.

In summary the psychiatrist noted that the veteran had 
apparently, taken LSD while in service, and that the drug had 
caused his auditory and visual hallucinations.  The veteran 
showed no psychosis or psychoneurosis on examination.

In February 1975, the RO denied the veteran's claim of 
service connection for fainting spells.  The RO explained 
that in the absence of any clear indication of a convulsive 
disorder in service, and in view of the veteran's history of 
convulsive disorders prior to service, it was concluded that 
the disability was not incurred in or aggravated by military 
service.

VA outpatient treatment reports were obtained by the RO dated 
from May 1974, shortly after the veteran's exit from service, 
to February 1980.  The veteran was seen in July 1974.  He 
reportedly had not had any seizures since service.  He was 
also noted to be suffering from headaches.

December 1975 treatment notes report that the veteran was 
trying to enlist in the Army.  He was noted to be in the 
Reserves and doing well.  In February 1976, the veteran was 
noted to have been refused re-enlistment because of the prior 
discharge.

He was next seen by VA in February 1980.  At that time, he 
was examined by a psychiatrist.  The doctor noted the 
veteran's story of exposure to LSD.  The veteran claimed he 
had had dizzy spells since that exposure.  Upon examination, 
the psychiatrist noted no psychosis or psychoneurosis.

In June 1980, the RO reopened the veteran's claim and 
reviewed based on all the evidence of record.  They noted 
that the treatment records did not provide a sufficient basis 
to warrant a grant of service connection for a seizure 
disorder.  The pertinent information concerning the veteran's 
condition was already of record and was previously 
considered.  The RO sent the veteran notice of the decision 
in July 1980 and again in December 1980 after it received 
notice of a change of address.

The veteran inquired regarding the status of his claim in 
June 1984.  In August 1984, the RO informed the veteran's 
that his claim had originally been denied in February 1975.  
The RO included suggestions of items that would be 
appropriate to submit to reopen the veteran's claim.

In June 1992 the veteran submitted a claim for a non-service-
connected pension.  He noted he had been treated at the VA 
Hospital (VAH) in West Los Angeles and at Valley Medical 
Center in Fresno, California. 

Treatment records from Valley Medical Center dated from 1987 
to 1991 were obtained on behalf of the veteran.  The records 
are negative for complaint, treatment, or findings relevant 
to the veteran's claimed seizure disorder.

The veteran underwent a general medical examination, 
administered by VA, in September 1992.  The examiner noted 
that the veteran reported being found to have seizures when 
he was a child.  He became free of seizure symptoms at about 
age 10 to 12 years.  About three months after he joined the 
service he developed recurrent seizures.  He described the 
seizures as tonic clonic convulsions with saliva in his mouth 
and loss of control of his urine.  The veteran was 
hospitalized for approximately six months.  He was then 
discharged in 1974.  After discharge the veteran had minor 
recurrent seizures despite being on medication.  The veteran 
described the minor seizures as stiffness in his lower 
extremity that spread to his whole body, with association of 
transient blindness.  This lasted for four to five minutes 
then subsided.  It was not associated with convulsions, loss 
of control of bladder or bowels, or with saliva in his mouth.  
The examiner diagnosed a history of seizure disorder.

The veteran was examined for VA compensation purposes by Dr. 
W.S. in October 1992.  The veteran reported that his chief 
complaint was back pain and intermittent problems involving 
the right side of his body.  The examiner relied exclusively 
upon the veteran's verbal history.  The veteran reported that 
from birth to age ten he had had seizures, then no more until 
he went on active duty.  When he was on active duty the 
veteran was tackled during a football game and had low back 
pain and pain between his shoulders thereafter.  He also had 
episodes consistent with seizures.

The veteran recalled being seen while on active duty due to a 
recurrence of episodes involving the right side of his body.  
The veteran reported that he still had these episodes twice 
per week.  The veteran reported that he initially felt a 
"funny" feeling within his body as warning a seizure was 
coming.  He then had a feeling of strangeness and immobility 
involving his right shoulder.  The episode rapidly progresses 
to involve the entire right upper extremity, his right lower 
extremity, his right face, and the right side of his body.  
The veteran vision would blur.  His arms would stiffen and he 
would feel "out of it,." i.e., dazed or not able to deal 
with his surroundings.  The episode would last approximately 
two to three minutes.  He felt somewhat faint or lightheaded, 
but he had rarely, if ever, passed out.  Thereafter he found 
it difficult to ambulate or to use his right upper extremity 
for approximately five to ten minutes.  In the past year, and 
for some time before then, the episodes had continued 
approximately twice weekly.  He had been told by doctors that 
he had seizures.  Other doctors had told him that the right-
sided problems were merely arthritis.  On neurological 
examination, no abnormalities were noted.  The examiner noted 
as a diagnosis that the veteran had episodic dysfunction of 
the right side of the body, by history, etiology 
undetermined.  The examiner noted that he was not at all 
certain what was occurring with the veteran and had sought 
further information from the Wadsworth and Fresno VA Medical 
Centers (VAMC).

The veteran was also examined by VA in November 1992 with 
regard to a claim for pain in his spine, the examiner noted 
as history that the veteran had seizures during service and 
continued to have them since service.  

During a September 1993 VA examination to determine 
housebound status, the veteran reported an episodic inability 
to move the right side of his body with pain in the right 
side and back since 1974.  He reported that these attacks 
lasted one to six days.  The diagnosis was history of 
episodic dysfunction of the right side of body, etiology 
unknown, and history of seizure.

In January 1994 the veteran was seen as an outpatient by a VA 
neurologist.  He complained of seizures twice weekly were he 
lost consciousness.  The veteran reported a childhood history 
of seizures until about age 10.  They reportedly resumed at 
age 18 while in the service and had persisted until the 
present.  The seizures were described by the veteran as 
episodes of staring off into space while frothing at the 
mouth and jerking.  There was no incontinence; nor were there 
falls, or injuries.  The episodes lasted three to four 
minutes followed by five to ten minutes of dizziness and 
blurred vision.  The veteran was unable to recall the 
episodes.  The veteran's last seizure had been two weeks 
earlier, but he was not taking Dilantin at that time.  He 
reported getting about two seizures per week.  A seizure 
disorder was diagnosed.  

The veteran was treated by VA in July 1996 at which time it 
was noted that his seizures were controlled with Dilantin.  
The last seizure had been six weeks earlier.

Analysis

Step One - New and Material Evidence

In February 1975, the RO denied the veteran's claim of 
service connection for fainting spells.  As noted above, the 
RO explained that in the absence of any clear indication of a 
convulsive disorder in service, and in view of the veteran's 
history of convulsive disorders prior to service, it was 
concluded that the disability was not incurred in or 
aggravated by military service.  Later, in June 1980, the RO 
reopened the veteran's claim and reviewed based on all the 
evidence of record.  The RO noted that the treatment records 
did not provide a sufficient basis to warrant a grant of 
service connection for a seizure disorder.  The RO found that 
the pertinent information concerning the veteran's condition 
was already of record and was previously considered. 

The Board finds that the evidence submitted since the June 
1980 denial is new and material.  The evidence submitted 
since that time clearly indicates that the veteran does 
currently have a seizure disorder.  He has been prescribed 
Dilantin for many years.  Such evidence, under 38 C.F.R. 
§ 3.156(a), is new and material.  It directly addresses the 
shortcoming of the veteran's earlier claim, i.e., the absence 
of a clear indication of a convulsive disorder.  Accordingly 
the veteran's claim is reopened.

Step Two - Well Grounded Claim

As noted above a well-grounded claim is presented when there 
is (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Epps, 126 F.3d at 
1468.

The Board finds that the veteran's claim is well grounded 
under 38 U.S.C.A. § 5107(a).  There is evidence that the 
veteran began having seizures of some nature in November 1973 
during his period of active service.  The veteran has 
continued to have those seizures until the present time, and 
is currently under VA medical treatment for those seizures.  
See 38 C.F.R. § 3.303(b) (1998) (continuity of symptoms).  
The veteran therefore has presented evidence that meets the 
criteria for a plausible or well-grounded claim.

Step Three - Merits of the Veteran's Claim

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment. 38 U.S.C.A. §§ 1111 (West 1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted, and the veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury. 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. § 
3.304(b) (1998).  

The presumption of soundness at service entrance can be 
rebutted if clear and unmistakable evidence demonstrates that 
the disease or injury existed prior to service. 38 U.S.C.A. § 
1111.  The veteran's admission that a disease existed prior 
to entering service is not sufficient to rebut the 
presumption of soundness, although it constitutes probative 
evidence of a pre-existing disorder. Doran v. Brown, 6 Vet. 
App. 283 (1994).  A medical conclusion in the service medical 
records indicating that a disorder existed prior to service 
is also not sufficient to rebut the presumption of soundness, 
in the absence of medical evidence contemporaneous to the 
actual pre-service occurrence of the disease or injury. 
Miller v. West, 11 Vet. App. 345 (1998).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  
38 U.S.C.A. § 1219 (West 1991); 38 C.F.R. § 3.304(3) (1998).

The Board notes that the veteran's entrance examination was 
entirely normal without notation regarding any seizure 
disorder.  The only evidence of a pre-existing seizure 
disorder consists of physicians' hearsay medical reports of 
the veteran's hearsay reports of his mother's recollection of 
the veteran's childhood seizures.  There is no competent 
medical evidence that the seizure disorder pre-existed 
service.  There are no diagnoses or opinions of record that 
the veteran's seizure disorder is of a type that is 
congenital or hereditary or that it otherwise pre-existed 
service.  Absent such evidence, the Board is unable to find 
that the presumption of soundness is rebutted by the evidence 
currently of record.

The Board notes parenthetically, that even if the seizure 
disorder were held to pre-exist service, the record shows 
that the disability increased in severity during service.  
The veteran has consistently reported that his seizure 
disorder had been quiescent for many years before service, 
and the service medical records show that it became 
symptomatic during service.  There is no evidence that this 
change was due to the natural progression of the disorder.  
Accordingly, the Board would be bound to conclude that the 
pre-existing disorder was aggravated in service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  

The record shows that seizures were first demonstrated during 
service.  The veteran has reported that symptoms of this 
disorder have continued since service.  A seizure disorder 
has also been diagnosed currently.  The veteran would be 
competent to observe his seizure symptoms.  There is no 
evidence to contradict the history reported by the veteran.  
The Board therefore finds that the evidence supports a 
conclusion that the veteran's current seizure disorder first 
manifested itself during his active service.  Accordingly, it 
is the finding of the Board that the record supports a grant 
of entitlement to service connection for a seizure disorder.  
38 U.S.C.A. §§ 1110, 5107 (b) (West 1991);  38 C.F.R. 
§§ 3.102, 3.303(d) (1998).


ORDER

1.  Entitlement to service connection for thoracolumbar pain 
is denied.

2.  Entitlement to service connection for a convulsive 
disorder is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

- 19 -


- 18 -


